OPINION OF THE COURT
Gerard M. Weisberg, J.
Claimant, Herbert Cooper, then an inmate at Mid-State Correctional Facility, has filed a claim against the United States Postal Service (USPS) for its allegedly negligent handling of a package which he mailed from Mid-State. The Attorney-General of the State of New York has moved to dismiss for lack of subject matter jurisdiction.
As opposed to the Supreme Court of the State of New York, the New York State Court of Claims is a tribunal of special jurisdiction having only such subject matter jurisdiction as has been granted it by statute. (Compare, NY Const, art VI, *78§ 7, with NY Const, art VI, § 9; see, Siegel, NY Prac §§ 12, 17 [2d ed 1991]; see, e.g., Court of Claims Act § 9; Education Law § 6224 [4]; Public Authorities Law § 361-b.)
With respect to the USPS, tort suits against it may be appropriately brought in the United States District Courts or State courts of general jurisdiction. (28 USC § 1339; 39 USC § 409 [a]; Zankel v United States, 921 F2d 432.) In addition, the United States Claims Court is a proper forum for breach of contract actions. (41 USC § 609; but cf., Insurance Co. v United States Postal Serv., 675 F2d 756 [bar of sovereign immunity not waived with respect to claims of negligent handling of mails].) We have not been directed to nor found any authority which would vest us with the power to determine this cause of action.
The motion is therefore granted and the claim dismissed.